DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 6,571,057 B2) in view of Despres (US 2012/0111374).
Regarding claim 1, Aoki teaches an apparatus (Fig. 1), comprising: 
a chamber (housing of exposure apparatus 10) comprising a housing (51) enclosing a gas and one or more optical members (39), and 
a valve assembly (gas replacement apparatus 54) coupled to the ion chamber allowing to control replacement of the gas within the housing (Col. 3 lines 57-61).
Aoki fails to explicitly teach that the chamber is an ion chamber nor that the optical members are electrodes; but Aoki does teach that the apparatus is an optical instrument used for an exposure system such as an imaging device (Col 4 lines 30-49). 
Despres teaches an ion implantation system comprising an ion chamber and electrodes, and teaches that gas purging is a suitable cleaning process for the system.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to recognize that Aoki’s chamber could be an ion chamber with electrodes, because it is well known in the art for exposure/imaging systems to include an ion chamber with electrodes, like in Despres’ exposure system.
Regarding claim 6, Aoki in view of Despres teaches the apparatus of claim 1, wherein the ion chamber is configured to detect one or more characteristics of radiation produced by a source of radiation (via integrator sensor 7a).
Regarding claim 7, Aoki in view of Despres teaches the apparatus of claim 6, wherein the ion chamber is configured to detect at least one of intensity, homogeneity, and symmetry of a beam of radiation produced by the source (Col. 17, lines 5-18).
Regarding claim 8, Aoki in view of Despres teaches the apparatus of claim 6, but fails to further teach a gantry enclosing or supporting the source, the ion chamber, and the valve assembly.  However it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to include a gantry because gantries are well known and used in the radiation system art.
Regarding claim 9, Aoki in view of Despres teaches the apparatus of claim 8, further comprising a purging and refilling system (Col. 3 lines 57-65) including a gas source, wherein the purging and refilling system is configured to couple with the valve assembly, allowing the replacement of the gas while the ion chamber is installed in the gantry.
Regarding claim 10, Aoki in view of Despres teaches the apparatus of claim 9, wherein the purging and refilling system comprises an electronic pressure regulator (integrator sensor 7a) configured to provide a pressure profile for the gas from the gas source.
Regarding claim 11, Aoki in view of Despres teaches the apparatus of claim 10, wherein the purging and refilling system (54) further comprises a first valve (55) controlling a flow of the gas from the gas source to the housing, and a second valve (56) controlling a flow of the gas within the housing to a vent.
Regarding claim 12, Aoki in view of Despres teaches the apparatus of claim 11, wherein an operation of the electronic pressure regulator, the first valve, and the second valve is automatically controlled (Col. 12 line 37-67).
Regarding claim 13, Aoki in view of Despres teaches the apparatus of claim 1, further comprising a purging and refilling system (54) including a gas source, wherein the purging and refilling system is configured to couple with the valve assembly, allowing the replacement of the gas in the housing (Fig. 1).
Regarding claim 14, Aoki in view of Despres teaches the apparatus of claim 13, wherein the purging and refilling system comprises an electronic pressure regulator (integrator sensor 7a) configured to provide a pressure profile for the gas from the gas source.
Regarding claim 15, Aoki in view of Despres teaches the apparatus of claim 14, wherein the purging and refilling system further comprises a first valve (55) controlling a flow of a gas from the gas source to the housing, and a second valve (56) controlling a flow of the gas within the housing to a vent, wherein an operation of the electronic pressure regulator, the first valve, and the second valve is automatically controlled (Col. 12 line 37-67).
Regarding claim 16, Aoki teaches a method of refurbishing a chamber comprising a housing enclosing a gas, comprising:
removing contamination from the gas enclosed in the housing, and refiling the housing with a gas from a gas source (via gas replace apparatus 54; Col. 3 lines 57-61).
Aoki fails to explicitly teach that the chamber is an ion chamber nor that the optical members are electrodes; but Aoki does teach that the apparatus is an optical instrument used for an exposure system such as an imaging device (Col 4 lines 30-49). 
Despres teaches an ion implantation system comprising an ion chamber and electrodes, and teaches that gas purging is a suitable cleaning process for the system.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to recognize that Aoki’s chamber could be an ion chamber with electrodes, because it is well known in the art for exposure/imaging systems to include an ion chamber with electrodes, like in Despres’ exposure system.
Regarding claim 17, Aoki in view of Despres teaches the method of claim 16, wherein the ion chamber is installed in a radiation machine comprising a source of radiation (20), and the removing of the gas and the refilling of the housing are conducted while the ion chamber is installed in the radiation machine (Fig. 1).
Regarding claim 18, Aoki in view of Despres teaches the method of claim 17, wherein the removing of the gas and the refilling of the housing are conducted while the source of radiation is turned on producing a beam of radiation to irradiate the ion chamber (Col. 15 lines 12-28).
Regarding claim 19, Aoki in view of Despres teaches the method of claim 16, wherein the removing of the gas comprises purging the housing with the gas from the gas source multiple times (Col. 12 line 37-67).

Claims 2-3, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 6,571,057 B2) in view of Despres (US 2012/0111374), in further view of Murayama (US 6,341,006 B1).
Regarding claim 2, Aoki in view of Despres teaches the apparatus of claim 1, but fails to teach that the housing is hermetically sealed to maintain a desired operational pressure in the housing.
Murayama teaches an exposure apparatus comprising a gas replace system wherein hermetically sealing devices are used to eliminate the influence of fluctuation in atmosphere near the optical path of the system (Col. 4 lines 4-10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to include hermetically sealing devices in Aoki’s exposure apparatus so that influence of fluctuation in atmosphere near the optical path of the system may be eliminated, as taught in Murayama. 
Regarding claim 3, Aoki in view of Despres teaches the apparatus of claim 1, but fails to further teach a structure supporting the valve assembly to allow a weight of the valve assembly to be substantially isolated from a weight of the ion chamber to avoid or reduce load transfer from the valve assembly to the ion chamber.
Murayama teaches an exposure apparatus comprising a gas replace system wherein support blocks are integrated in various optical parts in the system, so that independent support is possible for ease of maintenance (Col. 2 lines 44-67).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to include a structure supporting Aoki’s valve assembly so that independent support is possible for ease of maintenance, as taught in Murayama.
Regarding claim 5, Aoki in view of Despres teaches the apparatus of claim 1, wherein the housing comprises two or more chambers (different spaces in PC; Fig. 1) each enclosing a gas and one or more electrodes, and the valve assembly comprises two or more valves each coupled to one of the two or more chambers, thereby allowing simultaneous replacement of the gas within the two or more chambers (Col. 10 lines 7-21), but fails to teach that the chambers are hermetically sealed. 
Murayama teaches an exposure apparatus comprising a gas replace system wherein hermetically sealing devices are used to eliminate the influence of fluctuation in atmosphere near the optical path of the system (Col. 4 lines 4-10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to include hermetically seals in Aoki’s exposure apparatus so that influence of fluctuation in atmosphere near the optical path of the system may be eliminated, as taught in Murayama. 
Regarding claim 20, Aoki in view of Despres teaches the method of claim 16, wherein the housing comprises two or more chambers (different spaces in PC; Fig. 1) each enclosing a gas and one or more electrodes, the removing of the gas comprises removing the gas from the two or more hermetically sealed chambers simultaneously, and the refilling of the housing comprises refilling the two or more hermetically sealed chambers simultaneously (Col. 10 lines 7-21), but fails to teach that the chambers are hermetically sealed. 
Murayama teaches an exposure apparatus comprising a gas replace system wherein hermetically sealing devices are used to eliminate the influence of fluctuation in atmosphere near the optical path of the system (Col. 4 lines 4-10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to include hermetically seals in Aoki’s exposure apparatus so that influence of fluctuation in atmosphere near the optical path of the system may be eliminated, as taught in Murayama. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 6,571,057 B2) in view of Despres (US 2012/0111374), in further view of McGregor (US 2018/0180750).
Regarding claim 4, Aoki in view of Despres teaches the apparatus of claim 1 but fails to teach that the valve assembly comprises a valve constructed from a radiation resistant material.
McGregor teaches a radiation system comprising a gas-filled ion chamber, and teaches that various component in the system are manufactured from radiation resistant materials for thermal resistance.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to include a radiation resistant material for Aoki’s valves because such materials provide thermal resistance, as taught in McGregor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/           Examiner, Art Unit 2881                                                                                                                                                                                             
/DAVID E SMITH/           Examiner, Art Unit 2881